DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-5 and 9-15 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.


Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 02/23/2022, 03/05/2019 and 07/22/2019 are being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-5 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita US2018/0225524 in view of Jeong et al. US2009/0028387.
6.	Regarding claims 1, 14 and 15, Fujita discloses an autonomous mobile apparatus including camera, and driver, and a method and non-transitory computer-readable recording medium stores a program executable by a processor, the program causing the processor to execute a process  (autonomous vehicle includes camera and engine  see at least [¶ 19-20, 31 & 44-54] and Figs. 1-2, 5-11), the process comprising: 
acquiring, based on an image that is acquired by the camera, brightness (the system includes a processor acquire image including brightness information surrounding environment of the vehicle captured by camera 101, where the lighting information is part of the captured image see at least [¶ 20, 25-26, 33, 44-45, 57& 59] & Figs. 1-8),
selecting, from among environment maps that each are saved in a memory in association with environment information relating to brightness, as an estimation environment map (the environment map associated with brightness are stored in storage see at least [ ¶ 24-26 & 44] and Figs. 1,8), 

estimating a location of the autonomous mobile apparatus using the selected estimation environment map and an image of surroundings of the autonomous mobile apparatus that is acquired by the camera (the system estimate the position of the vehicle based on the retrieved environment map and the image environment information surrounding the vehicle, that means the system estimate vehicle location of based on the select map/second map and captured image environment information  see at least [¶ 28]); 
controlling the driver to move the autonomous mobile apparatus from the estimated location to a predetermined destination (the autonomous vehicle move to destination from the estimated position see a at least [¶ 19]).
Fujita  does not explicitly disclose acquiring, based on an image that is acquired by the camera, on/off information and brightness information, the on/ off information indicating whether a light is on or off, the brightness information being information of brightness of a surrounding environment of the autonomous mobile apparatus; and an environment map that is associated with environment information suitable for the acquired on/off information and the acquired brightness information.
However, Jeong is directed to recognizing position of mobile robot. Jeong discloses the mobile robot includes a camera that captured image of the robot surrounding environment that includes brightness and if the light is “ON” or “OFF’, and furthermore Jeong discloses the map includes the environmental map based on brightness and light/illuminance (see at least [¶ 08, 014, 029-031 & 041-043] & Figs. 1-5). 
Therefore, from the teaching of Jeong, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of capturing image that includes light ON/OFF and brightness information similar to that of the teaching of Jeong in order enhance the operation of the autonomous robot. 

7.	Regarding claim 2, Fujita discloses wherein the processor is configured to create the environment map using the image of the surroundings of the autonomous mobile apparatus that is acquired by the camera in addition to the estimating of the location of the autonomous mobile apparatus (camera captured image of the environment surrounding the vehicle and estimate the position of the vehicle see at least [¶28, 44 & 56]); and save the created environment map in the memory in association with the on/off information and the environment brightness information that are acquired while the environment map is created (“first environment map information in which feature point information in the acquired image is associated with photography environment information obtained during the image acquisition is stored in the information storing apparatus 300”, and “the first environment map information in which photography environment information, such as ……. brightness a” that means the captured environment map includes brightness information and lighting information is stored see at least [¶ 020, 024-025]).  Furthermore, Jeong discloses the mobile robot captured image of the robot surrounding environment that includes brightness and the light information “ON/OFF’, and the map includes the environmental map based on brightness and light/illuminance (see at least [¶ 08, 014, 029-031 & 041-043] & Figs. 1-5).

8.	Regarding claim 3, Fujita discloses wherein the processor is configured to acquire the on/off information and brightness information by capturing the image of the surroundings of the autonomous mobile apparatus with thmap based on brightness and light/illuminance (see at least [¶ 08, 014, 029-031 & 041-043] & Figs. 1-5).

9.	Regarding claim 5, Fujita discloses wherein the processor is configured to acquire thon/off information and brightness information by acquiring information that is entered by a user (the user uses touch panel to enter instruction for controller about brightness information of the image  see at least [¶59-61] and Fig. 7).  Furthermore, Jeong discloses the mobile robot captured image of the robot surrounding environment that includes brightness and the light information “ON/OFF”, and the map includes the environmental map based on brightness and light/illuminance (see at least [¶ 08, 014, 029-031 & 041-043] & Figs. 1-5).

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Jeong further in view of Lee US2014/0371909.
11.	Regarding claim 4, Fujita discloses the limitation of the claim 1 as discussed above, furthermore, Fujita discloses the camera captured an environment image includes the brightness information (see at least [¶ 26 & 57]). Furthermore, Jeong discloses the mobile robot captured image of the robot surrounding environment that includes brightness and the light information “ON/OFF”, and the map includes the environmental map based on brightness and light/illuminance (see at least [¶ 08, 014, 029-031 & 041-043] & Figs. 1-5).

Fujita does not explicitly disclose a communicator configured to communicate with a charger of the autonomous mobile apparatus, the charger including a charger imager, wherein the processor is configured to acquire the on/off information and brightness information by receiving through the communicator an image of the surrounding of the autonomous mobile apparatus that is captured by the charger imager. 
However, Lee teaches a communicator (Figure 15, Reference Numbers 140 and 145) configured to communicate with a charger of the autonomous mobile apparatus, (Paragraph [0211] “The communicator 140 may perform communication with the recharging base 200”) the charger including a charger imager, (Paragraph [0019] “a communicator to perform communication with an external imaging device” and Paragraph [0056] “an external device such as the recharging base”), wherein the processor is configured to acquire the environment information which includes light/brightness within area by receiving through the communicator an image of the surroundings of the autonomous mobile apparatus that is captured by the charger imager. (Paragraph [0212] “The communicator 145 may communicate with an imaging device that is an external device. That is, the communicator 145 may receive images transmitted from the imaging device and may transmit the received images to a controller”), that means the system acquire the environment information data which is captured by the charger imager. Therefore, from the teaching of Lee, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita and Jeong to incorporate a charger to acquire environment information which includes light on/off and brightness within area and communicate with the mobile apparatus similar to that of the teaching of Lee in order enhance the operation of the autonomous robot. 

12.	Claims 9 -11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Jeong further in view of Biber, “Experimental Analysis of Sample-Based Maps for Long-Term SLAM”.
13.	Regarding claim 9, Fujita and Jeong in combination disclose all the limitation of claim 1 as discussed above, Fujita  does not explicitly disclose the processor is configured to extract multiple maps that are candidates for the estimation environment map from among the environment maps that are saved in the memory; and selecting the estimation environment map a candidate environment map having an error in the location of the autonomous mobile apparatus that is equal to or smaller than a reference error, the error in the location being estimated using each of the multiple extracted environment maps.
However, Bibber is directed to mobile robots using simultaneous localization and mapping. Biber discloses the processor is configured to extract multiple maps that are candidates for the estimation environment map from among the environment maps that are saved in the memory; (Pages 13-15, describes a process for selecting possible local maps) and selecting the estimation environment map a candidate environment map having an error in the location of the autonomous mobile apparatus that is equal to or smaller than a reference error, the error in the location being estimated using each of the multiple extracted environment maps. (see at least Pages 13-15). Therefore, from the teaching of Biber, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of extracting multiple maps that are candidates for the estimation environment map and selecting the environment map that less than reference error similar to that of the teaching of Biber in order enhance the operation of the autonomous robot. 

14.	Regarding claim 10, Fujita and Jeong in combination all the limitation of claim 1 as discussed above, furthermore, Fujita discloses the camera captured an environment image includes the brightness information and the system matches the current environment  map with stored environment map includes brightness information (see at least [¶ 26 & 57]).  Furthermore, Jeong discloses the mobile robot captured image of the robot surrounding environment that includes brightness and the light information “ON/OFF”, and the map includes the environmental map based on brightness and light/illuminance (see at least [¶ 08, 014, 029-031 & 041-043] & Figs. 1-5).

Fujita does not explicitly disclose wherein the processor is configured to extract, as the candidate environment maps from among the environment maps that are saved in the memory, environment maps to which environment information that satisfies a predetermined condition with respect to similarity to the current on/ off information and the current brightness information is added.
However, Biber discloses the processor is configured to extract, as the candidate environment maps from among the environment maps that are saved in the memory, a predetermined number of environment maps to which brightness information that is highly similar to the current environment is added, the predetermined number of brightness maps being extracted in the descending order of the similarity. (see at least Pages 13-15 “the sensor data is used to select the most likely of model of the current environment”, where the current environment map includes the light/brightness information, where the system stored environment maps and select possible local maps  by matching the current environment map with stored environment map, Furthermore, Fujita discloses the system match the current environment map includes brightness with stored environment map). Therefore, from the teaching of Bibber. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of extracting number of maps that are candidates for the estimation environment map include brightness with good match is added similar to that of the teaching of Biber in order enhance the accuracy of position estimation. 

15.	Regarding claim 11, Fujita and Jeong in combination disclose all the limitation of claim 1 as discussed above, Fujita does not explicitly disclose the processor is configured to extract as the candidate environment maps environment maps that are randomly selected from among the environment maps that are save in the memory. 
However, Biber discloses the processor is configured to extract as the candidate environment maps environment maps that are randomly selected from among the environment maps that are save in the memory. (Pages 13-15 describes a process for selecting possible local maps, the examiner interpret the possible maps as randomly select map form various maps). Therefore, from the teaching of Bibber. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of randomly selecting environment map from various  similar to that of the teaching of Biber in order enhance the accuracy of position estimation. 

16.	Regarding claim 13, Fujita discloses wherein the processor is configured to, when an error in the location of the autonomous mobile apparatus that is estimated using the estimation environment map exceeds a reference error, reselect, as the estimation environment map from among the environment maps that are saved in the memory, an environment map that is suitable for the surrounding environment, and estimate the location of the autonomous mobile apparatus using the reselected estimation environment map (the system estimate position of the autonomous vehicle and system also determine when an error exist on the selected environment map, the system select environment map based on high degree of reliability stored maps, that means the reselect a correct environment map to estimate the position the vehicle see at least [¶ 24, 28-30 & 55]. Furthermore, Biber discloses system select environment map to estimate position of the mobile robot and when serious localization error, the system another environment map see at least pages 15 and 21).

17.	Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Jeong further in view of Biber, “Experimental Analysis of Sample-Based Maps for Long-Term SLAM”, further in view of Murata EP2343614.
18.	Regarding claim 12, Fujita and Jeong in combination disclose all the limitation of claim 1 as discussed above, Fujita does not explicitly disclose the processor that is configured to extract as the candidate environment maps, environment maps that are selected by a user from among the environment maps that are saved in the memory.
However, Murata discloses user can operate the operation unit to select partial maps see at least [¶ 78]). Therefore, from the teaching of Murata. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of user selecting environment maps from stored maps similar to that of the teaching of Murata in order enhance the accuracy of position estimation. 

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667